United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, St. Louis, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-291
Issued: August 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 9, 2009 appellant filed a timely appeal from an August 18, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration. As the last merit decision is dated August 7, 2008, more than one year prior to
the filing of this claim, the Board lacks jurisdiction to review the merits of this case under 5
U.S.C. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request to reopen his case for
further review of the merits under section 8128.
FACTUAL HISTORY
On January 30, 2007 appellant, then a 35-year-old tractor-trailer operator, filed a claim
alleging that he injured his left knee on that date trying to move an overloaded basket. The

Office accepted that he sustained a sprain of the left knee and an aggravation of left knee
chondromalacia patella.
On June 22, 2007 appellant underwent a left knee arthroscopy and lateral release. He
filed a claim for a schedule award and submitted a February 19, 2008 impairment evaluation
from Dr. Keith Odegard, a Board-certified orthopedic surgeon, who found that he had a 10
percent permanent impairment of the left knee. An Office medical adviser reviewed
Dr. Odegard’s report on March 29, 2008 and found that there was no evidence that he based his
finding on the American Medical Association, Guides to the Evaluation of Permanent
Impairment (5th ed. 2001) (A.M.A., Guides). He recommended a second opinion evaluation.
By decision dated August 7, 2008, the Office denied appellant’s claim for a schedule
award. It found that the June 26, 2008 opinion of Dr. Jack C. Tippet, a Board-certified
orthopedic surgeon and Office referral physician, established that he had no permanent
impairment of the left lower extremity.
The record contains medical evidence dated December 2008 to March 2009 from
Dr. Joseph R. Ritchie, a Board-certified orthopedic surgeon, who evaluated appellant for
continued left knee pain.1 On January 29, 2009 Dr. Ritchie performed a left knee arthroscopy
with chondroplasty of the central facet of the patella and a partial synovectomy of the
anteriomedial and anteriolateral portions of the knee. In follow up reports dated February 6 and
March 2, 2009, he noted that appellant’s knee had greatly improved and that he had good range
of motion.
On March 19, 2009 appellant filed another claim for a schedule award. On May 1, 2009
the Office informed him that the medical evidence submitted was insufficient, as the record did
not contain a report in accordance with the sixth edition of the A.M.A., Guides.
In a report dated June 24, 2009, Dr. Ritchie found full range of motion of the knee with
no swelling or loss of stability or tone. He opined that appellant had a nine percent impairment
of the left knee due to his injury. Dr. Ritchie noted that a physician previously found that he had
a 12 percent impairment and indicated that he “certainly would not rate him any higher than
that.”
On July 30, 2009 appellant requested reconsideration. He asserted that his physicians
found that he had a permanent left knee impairment due to his January 30, 2007 employment
injury. Appellant noted that he had provided an impairment evaluation from Dr. Ritchie.
In a decision dated August 18, 2009, the Office found that the evidence submitted was
insufficient to warrant reopening the case for further merit review. It noted that it had authorized
left knee surgery subsequent to the August 7, 2008 decision and indicated that it would consider
the newly submitted medical evidence in connection with appellant’s March 2009 schedule
award claim.
1

A December 11, 2008 magnetic resonance imaging (MRI) study of the left knee showed a small cyst. On
January 12, 2009 Dr. Ritchie diagnosed possible chondromalacia that might improve with further arthroscopic
surgery. On January 24, 2009 he attributed appellant’s continued patella symptoms to his accepted work injury.

2

On appeal appellant asserted that he had a left knee impairment related that the Office did
not consider that his initial surgery was unsuccessful.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.3 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.5 A timely request for reconsideration that meets at
least one of the standards under section 10.606(b)(2) will be reopened for merit review in
accordance with the requirements of 20 C.F.R. § 10.609.6 The Office’s decision shall contain
findings of fact and a statement of reasons.7
ANALYSIS
In its August 7, 2008 decision, the Office denied appellant’s claim for a schedule award
based on the opinion of the second opinion examiner that he did not have a permanent
impairment of the left knee. On July 30, 2009 appellant requested reconsideration. He
submitted medical evidence regarding his left knee surgery on January 2, 2009 and an
impairment evaluation dated June 24, 2009 from Dr. Ritchie. The Office listed the medical
evidence submitted by appellant but did not review the evidence as it found that it applied to his
March 2009 request for a schedule award. The issue, however, is whether appellant has
submitted relevant and pertinent new evidence that he has a permanent impairment of the left
knee causally related to the January 30, 2007 employment injury. The Office must consider the
medical evidence and determine whether it is relevant and pertinent to the issue upon which it
denied his schedule award claim. Further, pursuant to section 10.126 the Office must provide
findings of facts and a statement of reasons supported by clear reasoning which allows the
claimant to “understand the precise defect of the claim and the kind of evidence which would
overcome it.”8 Accordingly, the case will be remanded for an appropriate decision with a review
2

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Id.

7

Id. at § 10.126.

8

Paul M. Colosi, 56 ECAB 294 (2005); Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances,
Chapter 2.1400.4 (March 1997).

3

of the medical evidence and an explanation regarding whether it is pertinent new and relevant to
the issue of whether appellant has a permanent impairment of the left knee due to his accepted
work injury.9
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the August 18, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: August 20, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

The Board notes that the Office issued an April 10, 2010 decision granting appellant a schedule award for the
left lower extremity. As this decision was issued after he filed his appeal with the Board on November 9, 2009, it is
null and void. See Douglas E. Billings, 41 ECAB 880 (1990); Oren E. Beck, 33 ECAB 1551 (1982).

4

